Citation Nr: 1144057	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-15 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral knee disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1979, with additional service in the Army Reserves, to include periods of active duty for training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with his appeal, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in November 2010.  A transcript of the hearing is associated with the claims file.  At such time, the record was held open for 60 days for the receipt of any additional evidence.  Thereafter, in January 2011, the Veteran submitted additional evidence consisting of lay statements with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

At his June 2009 Board hearing and in documents of record, the Veteran contends that he injured his back in 1991 during his Army Reserve service when he was unloading a truck.  In support of his allegation, he has submitted lay statements from individuals who have known him for awhile and attest to his report of a back injury.  Therefore, the Veteran contends that service connection is warranted for a back disorder.

Service treatment records show that, during the Veteran's period of active service from June 1973 to June 1979, there were no indications of back complaints or treatment, other than his report at the time of his May 1979 separation examination of having recurrent back pain.  Service treatment records show that, while on Army Reserve status in June 1991, the Veteran was seen for complaints of pulled muscles in his back two days previously, and he was seen later that month for complaints of a lower back ache for a week.  The assessment at that time was mechanical back pain-acute strain with overuse phenomenon.  

During testimony at his November 2010 Board hearing, the Veteran credibly testified that he injured his back in 1991 unloading a truck while "on reserves," and has had related back symptoms since such time.  He also testified that that he was receiving ongoing treatment from a private provider and that there were additional treatment records not on file.  The Veteran further indicated that, during his May 2009 VA examination, the examiner must have misunderstood his report of how long he had had back pain in that the examiner reported as six to seven years, but he testified that he has experienced back pain on and off since the 1991 injury.

Review of the May 2009 VA examination report shows that the examiner described the Veteran's report as stating he had been having low back pain for the last six to seven years.  At the conclusion to the examination report the examiner opined that the Veteran's current diagnosis of mild degenerative disk disease of the lumbar spine was not related to the acute lumbosacral strain he sustained in service in 1991.  The examiner gave no rationale for the opinion other than that it was based on review of the record and examination of the Veteran.  Apparently, however, the opinion was based in part on the premise that the Veteran has had low back pain only for six to seven years prior to the examination, which is contrary to the Veteran's testimony that he has had symptoms since the injury in June 1991. 

Notably, the most recent medical records indicate a different diagnosis from that of the May 2009 VA examination, reflecting an enlarged neurological pathology.  The report of private treatment in October 2009 contains a diagnosis of multilevel degenerative disease with disk protrusion and possible L4 radiculopathy.  

As such, the foregoing shows that the Veteran had an injury to his back in June 1991 with onset of what at the time was thought to be an acute strain.  At the time he was seen twice over a number of days.  He has testified that he has had a continuity of related back symptoms since then and the Board finds that his testimony is credible.  Moreover, in support of his claim, the Veteran's spouse and friends have offered statements indicating that he had informed him of his back injury and had continued to complain of back pain over the years.

As the May 2009 VA examination opinion does not take into consideration the Veteran's report of continuity of symptoms since June 1991, that opinion is not based on an accurate and complete factual premise, and is thus of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Moreover, the VA examiner did not provide a rationale for his opinion.  Therefore, the May 2009 VA examination is not adequate to decide the claim for service connection.   Furthermore, there are significant private treatment records on file addressing the current nature of the present lumbar spine disability that were not considered by the May 2009 VA examiner, and the Veteran reports that there are additional outstanding, available private treatment records.  

In light of the foregoing, the Board finds that another VA examination is necessary to obtain an opinion as to whether the Veteran's lumbar spine disorder is etiologically related to his service, to include an injury and treatment during the period in 1991 when the Veteran was on Army Reserve status.  See 38 C.F.R. § 3.159 (c)(4).  Furthermore, the Board observes that the Veteran's service-connected bilateral knee disabilities result in a limp as noted by the May 2009 VA examiner.  As such, on remand, the examiner should offer an opinion as to whether the Veteran's back disorder is caused or aggravated by his service-connected bilateral knee disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Additionally, the Veteran should be provided proper VCAA with respect to such secondary aspect of his claim. 

Finally, as the record suggests that the Veteran is receiving medical care for his low back disorder, on remand the RO must obtain and associate any pertinent treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a lumbar spine disorder as secondary to his service-connected bilateral knee disabilities.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any lumbar spine disorder found to be present.  All indicated studies should be performed and all findings should be reported in detail. The claims files should be made available to and reviewed by the examiner.  

The examiner should identify all lumbar spine disorders found to be present.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine disorder is related to his military service, to include his in-service injuries and treatment.  The examiner should also indicate whether the Veteran had arthritis of the back within one year following his service separation in June 1979.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed lumbar spine disorder is caused or aggravated by his service-connected bilateral knee disabilities, to include as a result of a limp.

In offering any opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's and others' lay statements regarding service incurrence and continuity of symptomatology of his lumbar spine disorder since June 1991.  The rationale for any opinion offered should be provided.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


